Case 1:17-cr-00101-LEK Document 843 Filed 01/30/20 Page 1 of 5          PageID #: 7390
                            ^     U I A


                      UNITED STATES DISTRICT COURT                      ^
                           FOR THE DISTRICT OF HAWAII UNITED states district court
                                                                     district of HAWAII
 United States of America,                                              JAN 3 0 2020         /
              D1 •
              Plaintiff,                                          ° SUE
                                                                     O'clock and^
                                                                         beitia,   nftn. m
                                                                                 clerk"~

 V.                                           Cr. No. 17-00101 LEK


 Anthony T. Williams,

              Defendant.




                   PRO SE MOTION TO QUASH SUBPOENA

       1.     Jacquelyn Plasner Needelman files this motion in her pro se capacity

 and asks the Court to quash the subpoena served upon her on or about December

 23, 2019, by the defendant, a copy of which is attached hereto, on the following

 grounds:

       1.     The movant is a lawyer licensed to practice in the state of Florida and

 is not licensed in the state of Hawaii.


       2.     The movant resides in Miami, Florida and is employed as Bar Counsel

 to The Florida Bar, with her office located in Miami, Florida.

       3.     The movant's attendance in Hawaii would be very burdensome to her

 personally and to her office.
Case 1:17-cr-00101-LEK Document 843 Filed 01/30/20 Page 2 of 5      PageID #: 7391




       4.    The movant has no knowledge material to the matters at issue in the

 case for which she has been subpoenaed.

       WHEREFORE,the Court is respectfully requested to quash the

 Subpoena and relieve the movant of the obligation to appear in this matter or,

 alternatively, limit the defendant to taking the movanfs testimony by telephone or

 by video conference.



                                             Respectfully Submitted,


                                              1 ^4^        .           //f]
                                                                    / !///

                                           v/ Jacduelyn Plasner Needelman
                                            Pro Se movant
                                             The Florida Bar
                                             444 Brickell Ave, Suite Ml00
                                             Miami, FL 33131-2408
                                             Phone: 305-377-4445, ext. 4222
                                             Fax:305-377-4519
                                            jneedelman@floridabar.org
Case 1:17-cr-00101-LEK Document 843 Filed 01/30/20 Page 3 of 5      PageID #: 7392




                         CERTIFICATE OF SERVICE


 I HEREBY CERTIFY that on January 29, 2020, I forwarded the foregoing to the
 Clerk of the Court, by overnight delivery via Federal Express to the United States
 District Court, 300 Ala Moana Boulevard, Room C-338, Honolulu, Hawaii 96850;
 and sent a copy via U.S. mail and email to: Lars Robert Isaacson, Standby Counsel
 for Defendant, Anthony T. Williams, 1100 Alakea Street, 20th Floor, Honolulu,
 Hawaii 96813, email - Hawaii.defender@earthlink.net and by email to Assistant
 U.S. Attorneys: Kenneth Sorenson at ken.sorenson@usdoj.gov and Gregg Paris
 Yates at gregg.yates@usdoj.gov and to Defendant, Anthony T. Williams, #05963-
 122 at FDC Honolulu, Federal Detention Center, Inmate Mail/Parcels, P.O. Box
 30080, Honolulu, HI 96820 by U.S. Mail.




                                           'vvdacquelyrbPlasner Needelman
Case 1:17-cr-00101-LEK Document 843 Filed 01/30/20 Page 4 of 5                             PageID #: 7393

                                                                                 Or-.r-.r-5v.
                                                                                 nc,i.tLiytLQ
                           UNITED STATES DISTRICT COMfe-? ps, j-,
                                                   Forthe                               "'
                                              District ofHawaii             j.s. iiARSHALS SERVICF
                                                                                  HOKOLULU, H!.
              United States ofAmerica,
                      Plaintiff,
                                                          Cr. No.17-00101LEK
                          vs.


                Anthony T. Williams,
                    Defendant


                  SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To:     Jacquel3m Plasner Needelman

        YOU ARE COMMANDED to appear in the United States district court at the time, date and place
shown below to testify in this criminal case. When you arrive, you must remain at the court until the judge or
a court officer allows you to leave.




Place of appearance:                                   Courtroom ofthe Honorable Leslie Kobayashi
United States District Court                           Date and Time: February 3,2020,8:30 a.m. H.S.T.
300 Ala Moana Boulevard,4*'' Floor
Honolulu, Hawaii 96850




                    (SEAL)


date: dec 0 2 2®19
                                                                  F:Q0URT



                                                            ^^^ureo^plerk orDepdty Clerk

The name,address, e-mail,and telephone number of"the standby attorney for Defendant Anthony T. Williams,
who requests this subpoena, are: Lars Robert Isaacson, 1100 Alakea Street, 20«^ Floor, Honolulu, Hawaii
96813, Hawaii.defender(5)earthlink.net,(808)497-3811.
Case 1:17-cr-00101-LEK Document 843 Filed 01/30/20 Page 5 of 5                                  PageID #: 7394



 Cr. No.17-00101LEK



                                             PROOF OF SERVICE


         This subpoena for[name ofindividual and titie,ifany).
                                 _was received by me on[date].


                 I served the subpoena by delivering a copy to the named person as follows:


                                                               on[datsj                     [            i or

                 I returned the subpoena unexecuted because:




         Unless the subpoena was issued on behalf ofthe United States, or one ofits officers or agents, I have
also tendered to the witness fees for one day's attendance,and the mileage allowed by law,in the amount of$.

        Myfees are $              for travel, and $         for services,for a total of$_

        I declare under penalty of perjury thatthis information is true.

DATE:

                                                             Server's Signature



                                                             Printed name and Title




                                                             Server's address




Additional information regarding attempted service, etc.:
